Exhibit 10.4

 

HANGER ORTHOPEDIC GROUP, INC.

Restricted Stock Agreement for Employees

 

THIS AGREEMENT is made by and between HANGER ORTHOPEDIC GROUP, INC., a Delaware
corporation (the “Company”), and the employee (“Employee”) identified on the
Company’s on-line electronic list of persons to whom a grant of restricted stock
has been made by the Company.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to award to the Employee restricted shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”), under the
Company’s 2010 Omnibus Incentive Plan (the “Plan”) in consideration for the
Employee’s service to the Company and its Affiliates.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, do agree as
follows:

 

1.             Award of Restricted Stock.  Subject to the terms and conditions
of this Agreement and the Plan, the Employee is granted the number of shares of
Common Stock as set forth on the Company’s on-line electronic list as being
granted to the Employee (hereinafter such shares are referred to as the
“Restricted Stock”) as shown on the Company’s on-line electronic list as being
the date of grant to the Employee (the “Grant Date”).

 

2.             Value of Restricted Stock.  The initial value of each share of
the Restricted Stock shall be equal to the closing sale price per share of the
Common Stock on the New York Stock Exchange on the date preceding the Grant Date
of the Restricted Stock.

 

3.             Restricted Stock Non-Assignable and Non-Transferable.  Each share
of Restricted Stock and all rights under this Agreement shall be non-assignable
and non-transferable other than by will or the laws of descent and distribution
in accordance with the Plan and may not be sold, pledged, hypothecated, assigned
or transferred, except only as to such shares of Restricted Stock, if any, which
have vested pursuant to the terms of the Plan and this Agreement.  The foregoing
prohibition against transfer or assignment, together with the obligation to
forfeit the Restricted Stock upon (i) termination of service with the Company
and/or its Affiliates as set forth in Section 4 of this Agreement and/or (ii) a
breach by Employee of the confidentiality provisions as set forth in Section 9
of this Agreement, are herein collectively referred to as the “Forfeiture
Restrictions.”  The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of the Restricted Stock.

 

4.             Termination of Employment.  In the event the Employee, while
employed  with the Company or its Affiliates, becomes totally and permanently
disabled (within the meaning of Code Section 409A) or dies, each of the then
unvested shares of Restricted Stock will immediately vest in full as of the date
of such total and permanent disability or death.  In the

 

--------------------------------------------------------------------------------


 

event of termination of the employment of the Employee with the Company or its
Affiliates for “Cause” as defined below or in the event of the termination of
employment by the Employee, any then unvested shares of Restricted Stock shall
be forfeited and cancelled as of the date of such termination of employment.  In
the event of the termination of the employment of the Employee with the Company
or its subsidiaries other than by reason of total and permanent disability or
death, termination for Cause, or termination of employment by the Employee, any
then unvested shares of Restricted Stock shall be forfeited and cancelled as of
the date which is ninety (90) days after such date of termination of service
unless such unvested shares of Restricted Stock vest on or before that date
which is ninety (90) days after such termination of service.  For purposes of
this Agreement, the term “Cause” shall mean (i) the repeated failure or refusal
of Employee to follow the lawful directives of the Company or an Affiliate
(except due to sickness, injury or disabilities), (ii) gross inattention to duty
or any other willful, reckless or grossly negligent act (or omission to act) by
Employee, which, in the good faith judgment of the Company, could result in a
material injury to the Company or an Affiliate, including but not limited to the
repeated failure to follow the policies and procedures of the Company or an
Affiliate, (iii) the commission by the Employee of a felony or other crime
involving moral turpitude or the commission by the Employee of an act of
financial dishonesty against the Company or an Affiliate.

 

5.             Vesting of Restricted Stock.  Subject to Section 4, the shares of
Restricted Stock are subject to vesting at the rate of twenty-five percent (25%)
of the shares of Restricted Stock on each of the first four anniversaries of the
Grant Date, provided that the Employee has been continuously employed by the
Company and/or its Affiliates from the Grant Date through each such anniversary
of the Grant Date.

 

6.             Certificate.  A certificate evidencing the Restricted Stock that
has vested shall be issued by the Company in the name of the Employee as soon as
practicable (but not more than thirty (30) days) following vesting.

 

7.             Limitation of Rights.

 

(a)  No Right to Continue as an Employee.  Neither the Plan nor the grant of the
Restricted Stock shall constitute or be evidence of any agreement or
understanding, express or implied, that the Employee has a right to continue as
an employee of the Company or any of its subsidiaries for any period of time, or
at any particular rate of compensation.

 

(b)  No Stockholder’s Rights as to Restricted Stock.  The Employee shall have no
rights as a stockholder with respect to unvested shares of Restricted Stock
granted hereunder until the date such shares become vested in the Employee and
are issued to the Employee, and no adjustment will be made for any dividends or
other rights for which the record date is prior to the date of the vesting of
such shares of Restricted Stock.   Until the Forfeiture Restrictions on the
Restricted Stock lapse, the Restricted Stock shall be administered by the
Company as restricted stock units.

 

8.             Incorporation by Reference.  The terms of the Plan to the extent
not stated herein are expressly incorporated herein by reference and in the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall govern, control and supercede over the provisions of this Agreement.

 

2

--------------------------------------------------------------------------------


 

9.             Confidentiality.  The Employee acknowledges that the information,
observations, data and trade secrets (collectively, “Confidential Information”)
obtained or created by him or her during the course of his or her employment
with the Company or its Affiliates concerning the business or affairs of the
Company or any of its Subsidiaries or Affiliates are the property of the
Company.  For purposes of this Agreement, “trade secret” means any method,
program or compilation of information which is used in the business of the
Company or any of its Subsidiaries or Affiliates, including but not limited to: 
(a) techniques, plans and materials used by the Company or any of its
Subsidiaries or Affiliates, (b) marketing methods and strategies employed by the
Company or any of its Subsidiaries or Affiliates, and (c) all lists of past,
present or prospective patients, customers, suppliers and referral sources of
the Company or any of its Subsidiaries or Affiliates.  The Employee agrees that
he or she will not disclose to any unauthorized person or entity nor use for his
or her own account any of such Confidential Information without the prior
written consent of the Chairman or President of the Company, unless and to the
extent that the aforementioned matters become generally known to and available
for use by the public other than as a result of the Employee’s acts or omissions
to act or become known to the Employee lawfully outside the scope of his or her
employment with the Company or its Affiliates.  The Employee agrees to deliver
to the Company at the termination of his or her employment, or at any other time
the Company may request, all memoranda, notes, plans, records, reports and other
documents (and copies thereof) relating to the business of the Company or any of
its Subsidiaries or Affiliates which the Employee may then possess or have under
his or her control.

 

All of the terms and conditions of this Agreement are hereby confirmed,
ratified, approved and accepted by the Company and by the Employee, who has
accepted this Agreement and its terms pursuant to Employee’s electronic
submission of Employee’s confirmation of this Agreement in accordance with the
instructions contained on the on-line website maintained for the benefit of the
Company for grants of restricted stock by the Company.

 

3

--------------------------------------------------------------------------------